DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 18, 2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on December 18, 2020 and September 29, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. However, the foreign search report (NPL Doc. 1 in IDS dated September 29, 2021) does not include an English translation, so the document cannot be considered by the examiner. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for RU2019145092 dated July 21, 2022.

Claim Objections
Claims 1, 12, and 16 are objected to because of the following informalities:  
a.	Each of claims 1 and 16 recites a presence of plurality of dynamic objects and should recite “a presence of ‘a’ plurality of dynamic objects”;
b.	Claim 12 recites three instances of including “in response to” phrases followed by a semicolon instead of the appropriate comma. For example, in response to the projected position being inside one of a horizontal corridor and a vertical corridor; checking the subset of sides of the respective bounding box comprises a single side of the bounding box should recite a comma instead of a semicolon. 
c.	Claim 12 recites in response to the projected position intersecting with an X axis of the system of coordinates, then the subset of sides comprises an intersection point of the segment line with the X axis. The word “then” should be removed. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	electronic device… found in claims 16-20. Structure for this claim limitation may be found at least at [0093] of the specification as originally filed. However, the specified structure is an open-ended list of possibilities which is insufficient structure for an analysis under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 13, and 16-20 along with the corresponding dependent claims 2-12 and 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations comprising electronic device… found in claims 16-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained above, the structure found in the specification, as originally filed, for the electronic device is insufficient structure for a 35 U.S.C. 112(f) analysis, because the structure is described as an open-ended list which lacks definiteness for interpreting the scope of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Each of claims 1 and 16 recites a rendition of the limitation amending, by the electronic device at least an associated given one of the plurality of trajectory points of the candidate trajectory to render a revised candidate trajectory. It is unclear what is meant by “an associated given one of the plurality of trajectory points.” It is unclear if this is intended to be different than just amending one of the trajectory points along the trajectory to create a revised trajectory, as Examiner is interpreting the claim for purposes of this Action. Additionally, it is unclear whether “an associated given one of the plurality of trajectory points” is intended to be a different point than the previously recited “a given one of the plurality of trajectory points.” For purposes of this Action, Examiner is interpreting the two limitations to be equivalent. 

Claim 13 recites wherein the set of collision candidates is smaller than the plurality of dynamic objects around. It is unclear what the objects are around, because this appears to be a fragment sentence. For purposes of this Action, Examiner is interpreting this limitation as if the term “around” was removed from the limitation. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and independent claim 16 is directed toward an apparatus. Therefore, each of the independent claims 1 and 16 along with the corresponding dependent claims 2-15 and 17-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 16 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: a method for generating a trajectory for a self-driving car (SDC), the SDC being associated with an electronic device, the method executable by the electronic device, the method comprising: 
generating, by the electronic device, a candidate trajectory for the SDC, the candidate trajectory for the SDC having a plurality of trajectory points (a person may think about a potential direction for a self-driving car); 
for a given one of the plurality of trajectory points: 
determining, by the electronic device, a presence of plurality of dynamic objects around the SDC at the given one of the plurality of trajectory points (a person may look around and notice any dynamic objects around a self-driving car); 
applying, by the electronic device, a first algorithm to determine a set of collision candidates, the set of collision candidates being a subset of the plurality of dynamic objects (a person may mentally distinguish between which objects are cause concern for collision with the self-driving vehicle and create a mental subset of those objects); 
the set of collision candidates potentially causing a collision with the SDC when the SDC is at the given one of the plurality of trajectory points (a person may note that the collision candidates may cause a collision at a given one of the plurality of trajectory points); 
generating, by the electronic device, a segment line representation of the SDC (a person may mentally think about a segment line representing the self-driving car); 
generating, by the electronic device, a respective bounding box around each of the set of collision candidates (a person may mentally think about a bounding box for each of the objects within the set of collision candidates); 
for a given one of the set of collision candidates, determining by the electronic device, a distance between the segment line and the respective bounding box to determine a separation distance between the SDC and the given one of the set of collision candidates (a person may note the distance between the segment line and the bounding boxes), the determining the distance including: 
applying, by the electronic device, a second algorithm to determine a subset of sides of the respective bounding box to analyze (a person may decide to only think about a couple sides of the bounding box for each of the bounding boxes); and 
the determining the distance is based on only the subset of sides of the respective bounding box and the segment line (a person may think about the distance between one or more of a subset of sides of the respective bounding boxes to the segment line); 
in response to the separation distance between the given one of the set of collisions candidates and the SDC being lower than a pre-determined threshold, determining that the given one of the set of collision candidates would cause the collision with the SDC if the SDC following the candidate trajectory (a person may mentally note when it appears an object is too close to the SDC and may think about an alternate trajectory based on that knowledge); 
amending, by the electronic device at least an associated given one of the plurality of trajectory points of the candidate trajectory to render a revised candidate trajectory (a person may mentally think about a revised candidate trajectory for the vehicle).


Under Step 2A, Prong One, independent claims 1 and 16 recite, in part, a method and an apparatus. Other than reciting an SDC and an electronic device, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 16 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 16 recite the additional elements of an SDC and an electronic device.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements an SDC and an electronic device are not integrated into the claims as a whole, claims 1 and 16 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 16 are not patent eligible. 

Dependent claims 2-15 and 17-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-15 and 17-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-15 and 17-20 are patent ineligible.

Examiner notes that adding a limitation which requires driving the vehicle based on the updated trajectory would be enough to overcome the current rejections under 35 U.S.C. 101. If Applicant does not want to amend in such a way, Examiner encourages Applicant to request an interview to discuss other possible options for overcoming the present rejections under 35 U.S.C. 101.

Potential Allowable Subject Matter
All of the claims are found allowable over the prior art of record. However, all of the claims are also rejected under one or more statutes, as explained above. The claims may be found allowable after all of the above rejections and/or objections are remedied. 
	

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2018/0144496 which relates to object detection using bounding boxes in a grid-like pattern for object detection and relative location/position analysis; and
U.S. Pub. No. 2018/0349746 which relates to planar view with bounding boxes for objects detected via LiDAR for autonomous vehicle travel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663